DETAILED ACTION
This communication is in response to the application filed on 29 September 2020.  Claims 1-10, 12, 14-21, 23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 1-2, 5, 14-15, 18 are objected to because of the following informalities:
In line 6 of claims 1 and 14, lines 6 and 4 of claims 2 and 15 respectively, lines 2-3 of claims 5 and 18, “the received analogue input signal” should be changed to “receiving the whitened analogue input signal” to establish proper antecedent basis for the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4, 6, 10, 17, 19, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 2-3 of claims 4 and 17 and line 2 of claims 6 and 19 recite the limitation “the de-whitened digital output signal.”  There is insufficient antecedent basis for the claims.
Lines 2-3 of claims 10 and 23 recite the limitation “the input audio signal.”  There is insufficient antecedent basis for the claims.
Line 2 of claim 17 recites the limitation “the de-whitened filter.”  There is insufficient antecedent basis for the claim.
Lines 2-3 of claims 17 and 19 recites the limitation “de-whitened digital output signal.”  There is insufficient antecedent basis for the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch).

Regarding claims 1 and 14, 
Smith teaches:
An analogue-to-digital converter (ADC) (see Fig. 6: ADC), comprising:
an adaptive whitening filter configured to filter an analogue input signal and output a whitened analogue input signal (see Smith 1174:5, Fig. 6: full dynamic range of the ADC can be utilized at all frequencies by reshaping the waveform [configured to filter] into a signal with a more consistent amplitude across the frequency spectrum [whitening]; one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white [whitening filter]; Fig. 6 shows the Differentiating 2nd Gain Stage [an adaptive whitening filter] that receives an analog input signal, performs differentiation [configured to filter an analogue input signal], and the Differentiating 2nd Gain Stage outputs the signal [and output a whitened analogue input signal]);
a first converter configured to receive said whitened analogue input signal and output a whitened digital signal (see Smith Fig. 6: [the output of the Differentiating 2nd Gain Stage [said whitened analogue input signal] then passes through an ADC [a first converter configured to receive said whitened analogue input signal], creating a ADC output signal [and output a whitened digital signal]);
the whitening filter (see Smith 1174:5, Fig. 6: full dynamic range of the ADC can be utilized at all frequencies by reshaping the waveform into a signal with a more consistent amplitude across the frequency spectrum [whitening]; one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white [whitening filter]; Fig. 6 shows the Differentiating 2nd Gain Stage [the whitening filter]).
Smith does not expressly teach a controller configured to adapt the filter based on the received analogue input.
Cutch discloses:
a controller configured to adapt the filter based on the received analogue input (see Cutch ¶ 21, 25, FIG. 2: [21] audio system comprises a sound control processor [a controller] that is configured for controlling and/or monitoring a playback of a filtered version of the detection signal via the speaker, recording an error signal from the error microphone [the received analogue input]; --[25] [FIG. 2 shows a] sound control processor is configured [a controller is configured] to adjust a filter response of the feedforward filter [to adapt the filter] based on the error signal [based on the received analogue input]; [FIG. 2 shows an Error Microphone FB_MIC whose signal [the received analogue input] feeds a sound control processor SCP [a controller] that controls [adapt] a feedforward filter FF Filter [the filter]]).
Smith and Cutch are considered to be analogous because they are from the field of analog equalization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have used the known technique of adapting a filter based on an input signal, as taught by Cutch, to improve a similar method of using a whitening filter to filter an input signal in the same way, as taught by Smith, in order to more quickly adapt a filter’s frequency and temporal responses based on that changing frequency and temporal responses of a minimally processed input signal.
Regarding claim 14: 
method claim 14 and device claim 1 are related as a device and method of using the same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to the device claim.

Regarding claim 2, Smith in view of Cutch teach all the limitations of claim 1 above. Smith further teaches:
an adaptive de-whitening filter configured to filter the whitened digital output signal and output a de-whitened digital output signal, the de-whitening filter being substantially inverse to the whitening filter (see Smith p. 1175: ¶ 1, FIG. 6: the signal can be recovered with low overhead [configured to filter the whitened digital output signal and output a de-whitened digital output signal] using a digital integrator [an adaptive de-whitening filter]; [FIG. 6 shows the whitening filter filters using a differentiator topology and the de-whitening filter filters using an integrator topology [the de-whitening filter being substantially inverse to the whitening filter]]),
the whitening filter (see Smith 1174:5, Fig. 6: full dynamic range of the ADC can be utilized at all frequencies by reshaping the waveform into a signal with a more consistent amplitude across the frequency spectrum [whitening]; one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white [whitening filter]; Fig. 6 shows the Differentiating 2nd Gain Stage [the whitening filter]).
Smith does not expressly teach wherein the controller is configured to adapt the filter based on the received analogue input signal.
Cutch discloses:
wherein the controller is configured to adapt the filter based on the received analogue input signal (see Cutch ¶ 21, 25, FIG. 2: [21] audio system comprises a sound control processor [the controller] that is configured for controlling and/or monitoring a playback of a filtered version of the detection signal via the speaker, recording an error signal from the error microphone [the received analogue input signal]; --[25] [FIG. 2 shows a] sound control processor is configured [the controller is configured] to adjust a filter response of the feedforward filter [to adapt the filter] based on the error signal [based on the received analogue input signal]; [FIG. 2 shows an Error Microphone FB_MIC whose signal [the received analogue input signal] feeds a sound control processor SCP [the controller] that controls [adapt] a feedforward filter FF Filter [the filter]]).
Where the motivation to combine is the same as previously presented.
		
Regarding claims 3 and 16, Smith in view of Cutch teach all the limitations of claims 1 and 14 above. 
Smith further teaches:
wherein the whitening filter is one of: a) a shelving filter; b) a bandpass filter; c) a high pass filter; and d) a differentiator (see Smith 1174:5, 1175:C: one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white[the whitening filter]; one way of implementing this analog-differentiator, digital integrator scheme is shown in Fig. 6 [differentiating 2nd Gain Stage] [is one of: a differentiator]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) and further in view of Ganesan et al. (US 2021/0288656; hereafter Gane).
Regarding claim 4, Smith in view of Cutch teach all the limitations of claim 1 above. 
The combination of Smith and Cutch do not teach wherein the controller is configured to adapt the whitening filter based on the whitened digital signal or the de-whitened digital output signal.
Gane discloses:
wherein the controller is configured to adapt the whitening filter based on the whitened digital signal or the de-whitened digital output signal (see Gane ¶ 48, FIG. 1A: coarse automatic gain control (CAGC) circuit 154 [the controller] analyzes the amplitude of signal output of the multiplier and adjusts the amplitude [is configured to adapt] to a predetermined range by providing a coarse gain control signal to the high-pass filter circuit 103 [Claim 3 of the instant application recites that a high pass filter is an embodiment of a whitening filter] [the whitening filter]. The high-pass filter circuit 103 adjusts the gain applied to the received Ethernet signal to bring the signal amplitude within the predetermined range for digitization by the interleaved ADC 106 [based on the whitened digital signal]; [FIG. 1A shows a signal path for an analog RX input through a HPF 103, to a PGA 105, to an interleaved ADC 106, to a FIFO 116, to a multiplier 118 whose gain may be unity, to a CAGC 154, which controls the gain of the HPF 103]).
Smith, Cutch, and Gane are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings  of Smith and Cutch to incorporate the disclosure of Gane in order to incorporate a time-interleaved array architecture into an ADC design so that a high conversion resolution can be maintained at a high effective sampling rate (see Gane ¶ 2).

Regarding claim 12, Smith in view of Cutch teach all the limitations of claim 1 above. 
Smith further teaches an electronic device comprising an ADC.
An electronic device comprising an ADC (see Smith Abstract, FIG. 6: this paper optimizes noise performance of a [ECoG] system and discusses an equalization technique that reduces the analog-to-digital converter (ADC) dynamic range requirements. We demonstrate a fabricated prototype [an electronic device] in 1p9m 65 nm CMOS that takes advantage of the presented findings to achieve high-fidelity, full-spectrum ECoG recording]; [FIG. 6 shows the signal chain that includes the ADC] [comprising an ADC]).
Where the motivation to combine is the same as previously presented.

Claims 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) and further in view of Tietjen et al (US 8,836,552; hereafter Tiet).
Regarding claims 5 and 18, Smith in view of Cutch teach all the limitations of claims 1 and 14 above. 
The combination of Smith and Cutch do not teach wherein the controller is further configured to adapt the first converter based on the received analogue input signal.
Tiet discloses:
wherein the controller is further configured to adapt the first converter based on the received analogue input signal (see Tiet col 3:52-60, col 4:25-27; col 7:9-13: [col 3:52-60] outputs of the ADCs are input to signal processing 207 [the controller], signal processing 207 may be implemented at each ADC channel, providing an instance of signal processing 207 for each ADC [wherein the controller is further configured]; --[col 4:25-27] the clock signal from one ADC 105 to the next is delayed, so that a phase difference exists between the digital outputs of the ADCs; --[col 7:9-13] a frequency plan may be implemented where the clock rate of the CADC is chosen [to adapt the first converter] to reduce the RF band of interest (BOI) to a low intermediate frequency (IF) band where the lowest IF frequency is greater than the bandwidth of the signal of interest [based on the received analogue input signal].
Smith, Cutch, and Tiet are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings  of Smith and Cutch to incorporate the disclosure of Tiet in order to use digital signal processing to correct the digital output of a plurality of time-interleaved ADCs, thereby overcoming hardware manufacturing limitations so that an ADC can be used for high-end applications such as radar and communications (see Tiet col 1:59 – col 2:27).

Regarding claim 15, Smith in view of Cutch teach all the limitations of claim 14 above. 
Smith further teaches:
de-whitening the whitened digital signal with a de-whitening filter to generate a de­whitened digital signal, the de-whitening filter being substantially inverse to the whitening filter (see Smith p. 1175: ¶ 1, FIG. 6: the signal can be recovered with low overhead [de-whitening the whitened digital signal] using a digital integrator [a de-whitening filter]; [FIG. 6 shows the whitening filter filters using a differentiator topology and the de-whitening filter filters using an integrator topology [the de-whitening filter being substantially inverse to the whitening filter]]),
The combination of Smith and Cutch do not expressly teach adapting the de-whitening filter based on the received analogue input signal.
Tiet discloses:
adapting the de-whitening filter based on the received analogue input signal (see Tiet col 3:58 – col 4:12, FIG. 2: ADC outputs are input directly into the complex bandpass filter [based on the received analogue input signal]; ADC digital outputs are processed to determine a set of filter corrective factors to be applied to the filter coefficients of complex bandpass filter [adapting], amplitude correction factor for the ADC channel is then applied to the complex filter weight coefficients for the associated ADC channel in the complex bandpass filter [the de-whitening filter] (FIG. 2), amplitude corrective factors compensate for the amplitude imbalances measured at each ADC channel and improve the filter response of the complex bandpass filter [adapting]; [FIG.2 shows an analog RF input, directly coupled to multiple parallel ADCs, which are directly coupled to a complex bandpass filter in parallel with a signal processing unit]).
Where the motivation to combine is the same as previously presented.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) in view of Tietjen et al (US 8,836,552; hereafter Tiet) and further in view of Ganesan et al. (US 2021/0288656; hereafter Gane).

Regarding claims 6 and 19, Smith in view of Cutch and Tiet teach all the limitations of claims 5 and 18 above.
The combination of Smith, Cutch, and Tiet do not teach wherein the controller is configured to adapt the first converter based on the whitened digital signal or the de-whitened digital output signal
Gane teaches:
wherein the controller is configured to adapt the first converter based on the whitened digital signal or the de-whitened digital output signal (see Gane 21, 30, FIGS 1A and 1B: [21] delay circuit 112 [FIG 1A] passes a clock signal from the clock source 150 to the ADC 108, the delay circuit 112 delays the clock signals provided to the ADC [adapt the first converter] 108 to compensate for variable delays in the ADC, the delay circuit 112 [is] coupled to the digital signal processing circuit 104 [the controller] for receipt of a delay control signal [is configured to]; --[30] the interleaving ADC timing error detector circuit 142 compares the post-cursor ISI seen in the processing channels [FIG 1B] [based on the whitened digital signal] to steer the timing of the interleaved ADC 106 using the delay circuit 112, the interleaving ADC timing error detector circuit output [is] coupled to the control input of the delay circuit 112 for controlling the delay; [FIG. 1A shows a signal path for an analog RX input through a HPF 103, to a PGA 105, through an interleaved ADC 106 for analog to digital conversion, [whitened digital signal] to a FIFO 116, to a multiplier 118 whose gain may be unity, to a CAGC 154, which controls the gain of the HPF 103]), [Claim 3 of the instant application recites that a high pass filter is an embodiment of a whitening filter]).



see Gane ¶ 48, FIG. 1A: coarse automatic gain control (CAGC) circuit 154 [the controller] analyzes the amplitude of signal output of the multiplier and adjusts the amplitude [is configured to adapt] to a predetermined range by providing a coarse gain control signal to the high-pass filter circuit 103 [Claim 3 of the instant application recites that a high pass filter is an embodiment of a whitening filter] [the whitening filter]. The high-pass filter circuit 103 adjusts the gain applied to the received Ethernet signal to bring the signal amplitude within the predetermined range for digitization by the interleaved ADC 106 [based on the whitened digital signal]; [FIG. 1A shows a signal path for an analog RX input through a HPF 103, to a PGA 105, to an interleaved ADC 106, to a FIFO 116, to a multiplier 118 whose gain may be unity, to a CAGC 154, which controls the gain of the HPF 103]).



Smith, Cutch, Tiet, and Gane are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith, Cutch, and Tiet to incorporate the disclosure of Gane in order to incorporate a time-interleaved array architecture into an ADC design so that a high conversion resolution can be maintained at a high effective sampling rate (see Gane ¶ 2).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) in view of Tietjen et al (US 8,836,552; hereafter Tiet) and further in view of Lesso et al. (US 20160126968; hereafter Lesso).

Regarding claims 7 and 20, Smith in view of Cutch and Tiet teach all the limitations of claims 5 and 18 above.
The combination of Smith, Cutch, and Tiet do not teach wherein the first converter is a sigma- delta ADC and wherein adapting of the first converter comprises one or more of: a) changing an order of the ADC; b) changing an over sample ratio of the ADC; c) changing a bias current of one or more circuits in the ADC; d) changing a number of bits in a quantizer of the ADC; e) switching between a high-performance integrator and a low-performance integrator.
Lesso discloses:
wherein the first converter is a sigma- delta ADC and wherein adapting of the first converter comprises one or more of: a) changing an order of the ADC; b) changing an over sample ratio of the ADC; c) changing a bias current of one or more circuits in the ADC; d) changing a number of bits in a quantizer of the ADC; e) switching between a high-performance integrator and a low-performance integrator (see Lesso ¶ 6, 7, 89, 158, FIG 12: [6] According to the present invention there is provided an analogue-to-digital converter for converting an analogue input signal into a corresponding digital output signal comprising; --[7] a first converter for receiving said analogue input signal and outputting a pulse-width-modulated (PWM) signal based on said analogue input signal; --[89] the PWM modulator may be a self-oscillating PWM modulator (otherwise known as an asynchronous delta-sigma modulator [the first converter is a sigma-delta ADC]); --[158] the bias or configuration of the first converter may also be adjusted, by means of control line MODE [wherein adapting of the first converter comprises one or more of] as illustrated [in FIG. 12], for instance the bias current of the amplifiers or comparator may be reduced [changing a bias current of one or more circuits in the ADC]).
Smith, Cutch, Tiet, and Lesso are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith, Cutch, and Tiet to incorporate the disclosure of Lesso in order to design an ADC that can convert high dynamic range analog audio signals captured by microphones in mobile telephones into digital signals, yet also effectively convert small amplitude analog signals into digital signals (see Lasso 3, 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) and further in view of Thiagarajan et al (US 10,848,170; hereafter Thia).
Regarding claim 8, Smith in view of Cutch teach all the limitations of claim 1 above.
Smith further teaches:
the whitening filter (see Smith 1174:5, Fig. 6: full dynamic range of the ADC can be utilized at all frequencies by reshaping the waveform into a signal with a more consistent amplitude across the frequency spectrum [whitening]; one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white [whitening filter]; Fig. 6 shows the Differentiating 2nd Gain Stage [the whitening filter]).
The combination of Smith and Cutch do not teach wherein adapting the filter comprises selectively bypassing the filter.
Thia discloses:
wherein adapting the filter comprises selectively bypassing the filter (see Thia col 6:24-31: FIG. 4B-2 shows AAF [anti-aliasing filter]  432 [the filter]. Within AAF 432 switch elements sw3 can close [adapting the filter] (while switch elements sw1 and sw2 are open), bypassing all filter elements [comprises selectively bypassing the filter]).
Smith, Cutch, and Thia are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified a whitening filter that filters an analog input signal, as taught by Smith and Cutch, to incorporate selectively bypassing a filter, from the disclosure of Thia, to effectively change analog input signals without incurring delay problems when adjusting the gain of the analog input signal (see Thia col 1:56-59).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) in view of Thiagarajan et al (US 10,848,170; hereafter Thia) and further in view of Chari et al. (US 2013/0156140; hereafter Chari).
Regarding claim 9, Smith in view of Cutch and Thia teach all the limitations of claim 8 above.
The combination of Smith, Cutch and Thia do not teach further comprising a second converter configured to receive said analogue input signal and output a secondary digital signal to the controller, wherein the controller is configured to selectively bypass the whitening filter based on the secondary digital signal.
Chari discloses:
further comprising a second converter configured to receive said analogue input signal and output a secondary digital signal to the controller, wherein the controller is configured to selectively bypass the whitening filter based on the secondary digital signal (see Chari ¶ 57, 64: [57] wherein the bypass mode bypasses a filter [whitening filter] located between, for example, the (VGA1, VGA2) or other gain elements [wherein the controller is configured to selectively bypass the whitening filter based on the secondary digital signal] within the receiver chain; --[64] a second receiver chain that includes an antenna, LNA, LPF, VGA1, VGA2  and ADC [a second converter] can be controlled by I and/or Q bypass measurements of a first receiver chain, a controller [the controller] that obtains the I and/or Q bypass measurements of a first receiver chain [configured to receive said analogue input signal and output a secondary digital signal to the controller] can control the LNA and/or the VGAs of the second receiver chain based at least in part on the I and/or Q bypass measurements (at, for example, the ADC of a first receiver chain)).
Smith, Cutch, Thia, and Chari are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith, Cutch and Thia to incorporate the disclosure of Chari in order to select gain settings of analog input signal chains to alleviate distortion due to saturation of components within the analog input signal chain (see Chari ¶ 4: It is desirable to have methods and apparatuses for selecting gain settings of receiver chains to alleviate distortion to receive signals due to saturation of components within the receiver chain).

Regarding claim 21, Smith in view of Cutch teach all the limitations of claim 14 above.
Smith further teaches:
the whitening filter (see Smith 1174:5, Fig. 6: full dynamic range of the ADC can be utilized at all frequencies by reshaping the waveform into a signal with a more consistent amplitude across the frequency spectrum [whitening]; one simple way to equalize the signal spectrum is to perform differentiation, this makes the resulting spectrum white [whitening filter]; Fig. 6 shows the Differentiating 2nd Gain Stage [the whitening filter]).
The combination of Smith and Cutch do not teach wherein the filter comprises selectively bypassing the filter.
Thia discloses:
adapting the filter comprises selectively bypassing the filter (see Thia col 6:24-31: FIG. 4B-2 shows AAF [anti-aliasing filter]  432 [the filter]. Within AAF 432 switch elements sw3 can close [adapting the filter] (while switch elements sw1 and sw2 are open), bypassing all filter elements [comprises selectively bypassing the filter]).
Smith, Cutch, and Thia are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified a whitening filter that filters an analog input signal, as taught by Smith and Cutch, to incorporate selectively bypassing a filter, from the disclosure of Thia, to effectively change analog input signals without incurring delay problems when adjusting the gain of the analog input signal (see Thia col 1:56-59).
Furthermore, regarding claim 21:
The combination of Smith, Cutch, and Thia do not teach converting with a second converter the analogue input signal to generate a secondary digital signal, wherein the whitening filter is selectively bypassed based on the secondary digital signal.
Chari discloses:
converting with a second converter the analogue input signal to generate a secondary digital signal, wherein the whitening filter is selectively bypassed based on the secondary digital signal (see Chari ¶ 57, 64: [57] wherein the bypass mode bypasses a filter [whitening filter] located between, for example, the (VGA1, VGA2) or other gain elements [wherein the controller is configured to selectively bypass the whitening filter based on the secondary digital signal] within the receiver chain; --[64] a second receiver chain that includes an antenna, LNA, LPF, VGA1, VGA2  and ADC [a second converter] can be controlled by I and/or Q bypass measurements of a first receiver chain, a controller that obtains the I and/or Q bypass measurements of a first receiver chain [converting with a second converter the analogue input signal to generate a secondary digital signal] can control the LNA and/or the VGAs of the second receiver chain based at least in part on the I and/or Q bypass measurements (at, for example, the ADC of a first receiver chain)).
Smith, Cutch, Thia, and Chari are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith and Cutch to incorporate the disclosure of Chari in order to select gain settings of analog input signal chains to alleviate distortion due to saturation of components within the analog input signal chain (see Chari ¶ 4: It is desirable to have methods and apparatuses for selecting gain settings of receiver chains to alleviate distortion to receive signals due to saturation of components within the receiver chain).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) in view of Thiagarajan et al (US 10,848,170; hereafter Thia) and further in view of Liu et al. (US 2014/0273901; hereafter Liu).
Regarding claims 10 and 23, Smith in view of Cutch and Thia teach all the limitations of claims 8 and 21 above.
The combination of Smith, Cutch, and Thia do not teach wherein the controller is configured to selectively bypass the whitening filter in response to detecting that the input audio signal exceeds a clipping threshold.
Liu discloses:
wherein the controller is configured to selectively bypass the whitening filter in response to detecting that the input audio signal exceeds a clipping threshold (see ¶ Liu 24, 27, 31, 45, 127, FIG. 1: [24] the term "wireless communication device" refers to an electronic device that may be used for voice and/or data communication [audio signal]; --[27] multi-stage active filter 108 [see FIG. 1] may provide high gain for the desired signal and provide high anti-aliasing filtering for an analog-to-digital converter (ADC) (not shown) located in the wireless communication device 104; --[31] second stage active filter may provide out-of-band rejection and some level of amplification or attenuation; --[45] [see FIG. 1] switching condition module 124 may obtain the signal condition measurement 118. The switching condition module 124 may compare the signal condition measurement 118 to the signal threshold 128. If the signal condition measurement 118 is at or above the signal threshold 128 [in response to detecting that the input audio signal exceeds a clipping threshold], the switching condition module 124 [the controller] may adjust a switching signal 126 to the multi-stage active filter 108, causing the multi-stage active filter 108 to bypass [is configured to selectively bypass the whitening filter] and power down second stage active filter 112; --[127] wireless communication device may include a digital signal processor (DSP) [the controller]).
Smith, Cutch, Thia, and Liu are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith, Cutch, Thia to incorporate the disclosure of Liu so that necessary active circuit components in an integrated circuit are used only when needed in order to design integrated circuits that are more power efficient (see Liu ¶ 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. (W. A. Smith, B. J. Mogen, E. E. Fetz, V. S. Sathe and B. P. Otis, "Exploiting Electrocorticographic Spectral Characteristics for Optimized Signal Chain Design: A 1.08 W Analog Front End With Reduced ADC Resolution Requirements," in IEEE Transactions on Biomedical Circuits and Systems, vol. 10, no. 6, pp. 1171-1180, Dec. 2016, doi: 10.1109/TBCAS.2016.2518923; hereafter Smith) in view of McCutcheon et al. (US 20220223133; hereafter Cutch) and further in view of Heubi (US-2017/0077938).
Regarding claim 17, Smith in view of Cutch teach all the limitations of claim 14 above. 
The combination of Smith and Cutch do not expressly teach wherein the de-whitened filter is adapted based on the whitened digital signal or the de-whitened digital output signal
Heubi discloses:
wherein the de-whitened filter is adapted based on the whitened digital signal or the de-whitened digital output signal (see Heubi ¶ 20, 27, FIG. 1, FIG. 2: [20] [FIG 1 shows] ADC 100 includes a node 112 at which an input signal is provided to the differentiator 102, Node 103 provides the output of the differentiator 102 to the analog sampling circuitry 104, the output of the analog sampling circuitry [based on the whitened digital signal] 104 is provided at node 116, and this output signal is provided to the digital filtering circuitry 106 and to the feedback control logic; --[27] [FIG 2 shows] the feedback control logic 108 controls the cutoff frequencies [is adapted] for the low-pass filter 204 [the de-whitened filter] (via node 122)).
Smith, Cutch, and Heubi are considered to be analogous because they are from the field of analog to digital conversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Smith and Cutch to incorporate the disclosure of Heubi in order to design an analog to digital converter integrated circuit with low self-noise, low power consumption, while minimizing the number and size of necessary off-chip components (see Heubi ¶ 3: Converter designs typically aim to achieve a wide dynamic range so that it is the microphone, and not the converter, that causes the majority of audio noise. Low power consumption is also desirable, since auditory devices are usually small and thus cannot house bulky power sources. Further, the designs attempt to minimize the number and size of off-chip components, since such off-chip components occupy valuable space in the auditory device).



Conclusion	
Any inquiry concerning this communication or earlier communications from Examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765.  Examiner can normally be reached Monday - Thursday 10 AM - 7:30 PM and every other Friday 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Pierre-Louis Desir can be reached at (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G ZELLER/
Examiner, Art Unit 2659     
                                                                                                                                                                                                   25 July 2022


/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659